Citation Nr: 1023166	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include a rating for 
total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971.

This matter is on appeal from a June 2007 rating decision by 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2008.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran was service connected for PTSD in 
June 2007 with a 10 percent rating, effective October 23, 
2006.  After he disagreed with his disability rating 
September 2007, the RO raised his disability rating to 30 
percent.  Both ratings were at least in part based on his 
June 2007 VA examination.  

Since that examination however, the Veteran has contended 
that his symptoms have worsened.  While he was afforded a new 
VA examination in January 2009 that is currently of record, 
he stated at his hearing in December 2008, that he also 
received outpatient psychiatric treatment at a VA Medical 
Center in North Little Rock, Arkansas on November 21, 2008.  
Unfortunately, the most recent VA outpatient treatment 
records in the claims file are from October 2008.

Accordingly, because it appears that there may be additional 
outstanding records that may contain information pertinent to 
the Veteran's claim, the Board finds that efforts to obtain 
those records should be made on prior to consideration.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Next, during the course of this course of this claim, the 
Veteran submitted a claim for TDIU in December 2008.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court 
of Appeals for Veterans Claims (Court) held that a claim for 
TDIU is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  

Here, the Veteran stated at his hearing before the Board that 
he has been unemployed since 2000.  Indeed, he stated that he 
was unable to work when he filed a claim for nonservice-
connected pension in February 2005.  Based on this evidence, 
as well as the Veteran's assertions, the Board finds that the 
issue of TDIU has been reasonably raised by the record and 
is, thus, properly before the Board by virtue of his 
increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised 
by the record, the Board finds that further development is 
necessary prior to adjudicating the claim.  In this regard, 
the law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  

Since the Veteran is currently service connected for PTSD, 
and given the evidence of record demonstrating that the 
Veteran may be unemployable, a VA examination and opinion 
should be provided to determine whether his service-connected 
disability renders him unable to secure or follow a 
substantially gainful occupation.  

Finally, the evidence indicates that the Veteran applied for 
disability benefits from the Social Security Administration 
(SSA) in 2005.  While the record does not indicate that the 
SSA issued a decision in his application, requests to VA for 
information made by the SSA that year indicate the 
possibility that this application was considered.   

VA is required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  38 U.S.C.A § 
5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006).  Indeed, the Court has held that where there has been 
a determination with regard to SSA benefits, the records 
concerning that decision must be obtained, if relevant.  
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant).  
While it is not clear whether these records are relevant or 
not, an attempt should be made to acquire them.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the 
VA Medical Center in Little Rock, 
Arkansas, since October 2008.  
Specifically, any outpatient psychiatric 
treatment from either this medical center 
or the Vet Center should be acquired.  

2. Schedule the Veteran for an appropriate 
examination to evaluate the effects of his 
service-connected disability on his 
ability to obtain substantially gainful 
employment.

Specifically, the examiner is requested to 
offer an opinion as to whether the 
Veteran's service-connected PTSD is, in 
and of itself, so severe as to preclude 
substantially gainful employment.

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be due 
to external bases such as economic 
factors, but rather to all reasonably 
available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991)

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Obtain the Veteran's SSA records, 
including the medical evidence used to 
determine disability eligibility.  If no 
SSA records are available, it should be so 
noted in the claims file.

4.  After completion of the foregoing, 
readjudicate the increased rating claim, 
to include entitlement to TDIU for the 
entire period on appeal.

If the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


